Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CIP of US patent application 15/501,563, filed on 02/03/2017, which was a 371 of PCT/EP2015/064101, filed on 06/23/2015.
Claims 1-10 are currently pending.
The claims set filed on 06/04/2019 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I, Claims 1-5, drawn to a method of producing a fermentation product from starch containing material, the method comprising the steps of: i)    converting starch containing material to fermentable sugars without an amylase, wherein the starch containing material is corn; ii)    fermenting the fermentable sugars with a microorganism into fermented mash; iii)    subjecting fermentation medium, during the fermentation process to an enzyme composition comprising a xylanase and a pectinase; and iv)    separating fermentation product from the fermented mash in the response filed on 12/28/2020 is acknowledged.  
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claims 1-5 are present for examination.


Priority
Acknowledgement is made of applicants claim for Domestic priority of US patent application 15/501,563, filed on 02/03/2017, which was a 371 of PCT/EP2015/064101, filed on 06/23/2015 and claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application EPO 14179848.8, filed on 08/05/2014. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/01/2019 and 06/02/2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copy of 1449 is enclosed herewith.
Drawings
Drawings submitted on 06/04/2019 are accepted by the Examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Milos et al. (Improving fermentation processes and by-products., WO 2012/084225 A1, publication 06/28/2012, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a method of producing a fermentation product from starch containing material, the method comprising the steps of: i)    converting starch containing material to fermentable sugars, wherein the starch containing material is corn; ii)    fermenting the fermentable sugars with a microorganism into fermented mash; iii)    subjecting fermentation medium, during the fermentation process to an enzyme composition comprising a xylanase and a pectinase; and iv)    separating fermentation product from the fermented mash.
Regarding claim 1-3, 4 and 5, Milos et al. teach a method of producing fermentation product including ethanol from starch containing material including corn, said method comprising i) converting starch containing material to fermentable sugars, ii) fermentation of the fermentable sugars with a microorganism to fermented mash " iii) subjecting the fermented mash after the fermentation process to an enzyme composition comprising a mixture of enzymes including  xylanase and pectinase and separation of the ethanol in the fermented mash by distillation,  wherein the remaining fraction is referred as whole stillage, which is dewatered and separated into a solid and liquid phase by centrifugation, and the solid phase is called wet cake 
Therefore, Milos et al. anticipate claims 1-3, 4 and 5 of the instant application as written.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Jump et al. (Dewatering whole stillage., WO 2007/056321 A1, publication 05/18/2007, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a method of producing a fermentation product from starch containing material, the method comprising the steps of: i)    converting starch containing material to fermentable sugars, wherein the starch containing material is corn; ii)    fermenting the fermentable sugars with a microorganism into fermented mash; iii)    subjecting fermentation medium, during the fermentation process to an enzyme composition comprising a xylanase and a pectinase; and iv)    separating fermentation product from the fermented mash.

2 and CO2), wherein the saccharification of starch containing material is performed by treating with a mixture of enzymes including cellulose, hemicellulase, xylanase and pectinase (claims 14, 16), and  separation of the fermentation product is done by centrifugation or filtration  and the pellet is the mash (see, abstract, claims 1-17, Example 1, Fig. 1, p2, line 23-35).
Therefore, Jump et al. anticipate claims 1-5 of the instant application as written.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-5 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-2 of U. S. Patent 10385365 B2, issued on 08/20/2019 (see, IDS). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5 of the instant application disclose a method of producing a fermentation product from starch containing material, the method comprising the steps of: i)    converting starch containing material to fermentable sugars, wherein the starch containing material is corn; ii)    fermenting the fermentable sugars with a microorganism into fermented mash; iii)    subjecting fermentation medium, during the fermentation process to an enzyme composition comprising a xylanase and a pectinase; and iv)    separating fermentation product from the fermented mash, wherein the fermentation product is selected from the group consisting of an acid, an alcohol, and hydrogen, wherein the alcohol is selected from the group consisting of ethanol, butanol, propanol, methanol, propanediol, and butanediol, wherein the acid is selected from the group consisting of lactic acid, propionic acid, acetic acid, succinic acid, malic acid, butyric acid, and formic acid, wherein the microorganism is selected from the group consisting of a bacteria, a yeast, and a fungi.
Claims 1-2 of the US patent 10385365 B2 disclose a method for dewatering a whole stillage in a fermentation process, the method comprising (a) saccharifying a cellulosic material comprising corn with an enzyme composition; (b) fermenting the saccharified cellulosic material in a fermentation medium with a mixture of degrading enzymes comprising of a xylanase and a pectinase and with a fermenting organism to produce ethanol; (c) distilling the ethanol to form whole stillage; and (d) separating the whole stillage into thin stillage and wet cake, whereby more liquid phase is transferred to the thin stillage, wherein the fermenting organism is selected from the group consisting of a bacteria, a yeast, and a fungi
The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed a method claim of producing ethanol, or lactic acid from starch containing material including corn by digesting with enzymes xylanase and pectinase to sugars followed by fermentation by fermenting microorganism of bacteria, yeast or fungi as claimed in the instant claims. The portion of the specification (and the claims) in the reference patents, while drawn to the actual product produced by a process as claims in the instant application, includes several embodiments that would anticipate the invention as claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that 
Note: The present application claims priority as a CIP to the parent application 15/501,563 of US patent 10385365 B2, and thus negating safe harbor from non-statutory ODP rejections since the present claims are drawn to a different claimed invention from what was examined in parent. Thus, as discussed above, the presently claimed a process for producing ethanol, or lactic acid from starch containing material including corn by digesting with enzymes xylanase and pectinase to sugars followed by fermentation by fermenting microorganism of bacteria, yeast or fungi, is patentably indistinct from and not protected by the safe harbor from, the claim to the process in the parent patent. 

Claims 1-5 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 20, 21 and 25 of U. S. Patent 8962286 B2, issued on 02/24/2015. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5 of the instant application disclose a method of producing a fermentation product from starch containing material, the method comprising the steps of: i)    converting starch containing material to fermentable sugars, wherein the starch containing material is corn; ii)    fermenting the fermentable sugars with a microorganism into fermented mash; iii)    subjecting fermentation medium, during the fermentation process to an enzyme composition comprising a xylanase and a pectinase; and iv)    separating fermentation product from the fermented mash, wherein the fermentation product is selected from the group consisting of an acid, an alcohol, and hydrogen, wherein the alcohol is selected from the group consisting of ethanol, butanol, propanol, methanol, propanediol, and butanediol, wherein the acid is selected from the group consisting of lactic acid, propionic acid, acetic acid, succinic acid, malic acid, butyric acid, and formic acid, wherein the microorganism is selected from the group consisting of a bacteria, a yeast, and a fungi.
Claims 20, 21 and 25 of the US patent 8962286 B2 disclose a method of producing ethanol from starch containing material, said method comprising the steps of: i) Converting starch containing material to fermentable sugars; ii) Fermentation of the fermentable sugars with a microorganism to fermented mash; iii) Adding an enzyme composition comprising an enzyme or a mixture of enzymes to the fermented mash after fermentation to degrade the fermentation product; and iv) Separation of the ethanol in the fermented mash degraded fermentation product by distillation, wherein the enzyme composition comprises an enzyme selected from the group consisting of an amylase, an alpha-amylase, a glucoamylase, a cellulase, a beta-glucanase, a hemicellulase, a xylanase, a pectinase, a mannanase, a protease, and a mixture thereof, wherein the enzyme composition comprises a beta-1,3-glucanase, a xylanase and a pectinase. The 
The specification of the reference patent (Col 24, lines 38-39) also discloses that the fermentation is performed using a microorganism such as bacteria, yeast or fungi, meets the claim limitation of claim 5.
The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed a method claim of producing ethanol, or lactic acid from starch containing material including corn by digesting with enzymes xylanase and pectinase to sugars followed by fermentation by fermenting microorganism of bacteria, yeast or fungi as claimed in the instant claims. The portion of the specification (and the claims) in the reference patents, while drawn to the actual product produced by a process as claims in the instant application, includes several embodiments that would anticipate the invention as claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-5 of the instant application or alternatively render them obvious. Alternatively, claims 1-5 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims 20, 21 and 25 of US patent 8962286 B2, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 20, 21 and 25 of US patent 8962286 B2. 
Note: The present application claims priority as a CON to the parent application 13/995,079 of US patent 8962286 B2, and thus negating safe harbor from non-statutory ODP rejections since the present claims are drawn to a different claimed invention from what was examined in parent. Thus, as discussed above, the presently claimed a process for producing ethanol, or lactic acid from starch containing material including corn by digesting with enzymes xylanase and pectinase to sugars followed by fermentation by fermenting microorganism of bacteria, yeast or fungi, is patentably indistinct from and not protected by the safe harbor from, the claim to the process in the parent patent. 


Conclusion
Status of the claims:
Claims 1-5 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on 9:00-5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656